Citation Nr: 0505015	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-29 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling, to include separate 10 
percent evaluations for each ear pursuant to the provisions 
of 38 C.F.R. § 4.87, Diagnostic Code 6260.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel







INTRODUCTION

The veteran had active duty from January 1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 administrative 
determination of the Department of Veterans' Affairs (VA), 
Regional Office (RO) in Indianapolis, Indiana.  

The RO denied a claim for an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.  


FINDINGS OF FACT

1.  The veteran has been awarded the maximum disability 
rating allowed for his tinnitus under the provisions of 38 
C.F.R. § 4.87, Diagnostic Code 6260 (2004).  

2.  VA's Office of General Counsel has determined that 
separate ratings for tinnitus for each ear may not be 
assigned under DC 6260 or any other diagnostic code.  


CONCLUSION OF LAW

Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent, to include separate 10 percent 
evaluations for each ear pursuant to the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2004), is denied as a 
matter of law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107A, 
7104(c) (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.87, 
Diagnostic Code 6260 (2003 and 2004), as amended at 68 Fed. 
Reg. 25823, May 14, 2003); Sabonis v. Brown, 6 Vet. App. 426 
(1994); VAOPGCPREC 2-03.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The medical evidence of record includes service medical 
records and post service VA and private treatment records, 
including a VA audiologic examination dated in January 2002.  
The veteran is shown to have bilateral hearing loss and 
tinnitus, the likely result of loud noise exposure while 
serving in the Republic of Vietnam.  

Service connection for tinnitus was granted by the RO in a 
February 2002 rating decision, notice of which was issued on 
March 1, 2002.  The RO assigned a 10 percent evaluation for 
tinnitus.  The veteran did not timely appeal this decision.  
38 C.F.R. § 20.302(a) (2004).  

The current appeal arises from a claim for increase, received 
at the RO on March 21, 2003, regarding tinnitus, currently 
evaluated as 10 percent disabling.  The veteran asserts that 
separate 10 percent ratings are warranted for each ear, on 
account of his tinnitus, pursuant to the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6260.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Tinnitus may be assigned a 10 percent disability rating 
pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  However, 
the 10 percent rating is the maximum schedular rating for 
tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260.  

In June 2003 the veteran expressed disagreement with the 
denial of a rating in excess of 10 percent rating for 
tinnitus, specifically arguing entitlement to assignment of a 
separate 10 percent rating for each ear.  

The regulation at 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
revised effective June 13, 2003 to add additional notes 
following the diagnostic code.  Relevant to the veteran's 
appeal, Note (2), as revised, sets out:  

[a]ssign only a single evaluation for 
recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in 
the head.

38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) as amended 
and published at 68 Fed. Reg. 25,822, 25,823 (May 14, 2003).  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.


Analysis

Preliminary Matter: Duties to Notify & To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2004), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  



The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) and cases 
cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

Notice of VCAA was not issued to the veteran, but, as noted 
above, VA was not required to provide such notice given the 
facts of this case and the lack of legal basis.  

The Board notes, however, that the statement of the case, 
dated in September 2003, includes notice of the sort of 
information needed to support his claim, with reference to 
all applicable VA laws and regulations, including Diagnostic 
Code 6260, as well as VCAA's duty to assist and 38 C.F.R. 
§ 3.159.  

In the present case, the issue before the Board is a legal 
one as there is no dispute as to the essential facts required 
to resolve the matter.  The outcome of the appeal is governed 
by the interpretation and application of the law and 
regulations rather than by consideration of the adequacy of 
the evidence or resolving conflicting evidence.  Accordingly, 
the notice and duty to assist provisions of the VCAA are 
inapplicable and no further development under the VCAA is 
required.  




Tinnitus

The Board initially notes that the RO administrative decision 
of March 2003 included a review the veteran's claim under the 
amended regulations, as evidenced by the September 2003 
statement of the case.  The Board has reviewed all applicable 
regulations as well, including former regulations revised 
effective in June 2003.  The Board finds that under either 
the former or revised regulations for tinnitus, the veteran's 
claim must be denied.  Accordingly, the claimant will not be 
prejudiced by the Board's action in denying the claim under 
both regulations.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  

Additionally, because of the particular circumstances 
presented in this case, and the status of the law regarding 
tinnitus, the Board believes that a remand would serve no 
useful purpose, particularly since the veteran has been given 
notice of both the old and the new regulations, at 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  

The Board notes that bilateral tinnitus was diagnosed on VA 
examination in January 2002, a likely result of exposure to 
loud noise while the veteran served in the Republic of 
Vietnam.  

The Board also finds that the pertinent regulations do not 
contain any substantive changes that affect this particular 
case, but instead act as clarification.  In effect, the 
revised regulations amend the Rating Schedule to state more 
explicitly the method of evaluation of tinnitus under 
Diagnostic Code 6260 that has existed throughout the entire 
period of this appeal.  

The intended effect of this action is to codify a long-
standing VA practice by stating that recurrent tinnitus will 
be assigned only a single 10-percent evaluation whether it is 
perceived in one ear, both ears, or somewhere in the head.  
68 Fed. Reg. at 25,822.

In a precedential opinion VA's General Counsel ruled that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, 
and as amended as of that date, authorized only a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  VAOPGCPREC 2-03.  

In reaching its holding, the General Counsel noted VA's 
discussion of the nature of tinnitus in a recent notice of 
proposed rulemaking concerning the rating schedule provision 
governing tinnitus, published at 67 Fed. Reg. 59,033 (2002).  
The notice of proposed rulemaking indicated that true 
tinnitus, i.e., the perception of sound in the absence of an 
external stimulus, appears to arise from the brain rather 
than the ears.  

VA's General Counsel found that, 

[t]he undifferentiated nature of the 
source of the noise that is tinnitus is 
the primary basis for VA's practice, as 
reflected in the notice of proposed 
rulemaking, of rating tinnitus as a 
single disease entity.  

VAOPGCPREC 2-03, p. 3.  

VA's General Counsel therefore determined that the original 
and revised versions of Diagnostic Code 6260, even prior to 
the most recent regulatory amendments, authorized assignment 
of only a single 10 percent rating for tinnitus, regardless 
of whether it was perceived as unilateral, bilateral, or in 
the head, and specifically precluded the assignment of 
separate ratings for bilateral tinnitus.  Thus, VA's General 
Counsel concluded that the most recent regulatory amendment, 
effective June 13, 2003, involved no substantive change.  Id.

The representative relies on 38 C.F.R. § 4.25 to support his 
argument that separate ratings must be assigned.  Under 38 
C.F.R. § 4.25(b) (2004), disabilities arising from a single 
disease entity (such as arthritis, multiple sclerosis, 
cerebral vascular accident, etc.) are to be rated separately.  

The argument for a higher rating as reflected in 
representative's presentations is grounded generally in the 
holding in Wanner v. Principi, 17 Vet. App. 4 (2003) and its 
interpretation of the regulations, specifically section 
4.25(b) and the applicable diagnostic code in the rating 
schedule.  The Board will rely on the reasoning the VA 
General Counsel provided in the precedent decision, 
VAOPGCPREC 2-03 as it disposes of the claim grounded on an 
increased schedular evaluation and responds adequately to the 
various legal arguments made on appeal.  

Therein the VA General Counsel explained that neither the 
prior nor the amended regulation contained any language 
suggesting that a separate tinnitus rating could be awarded 
for each ear, nor does any other rating schedule provision in 
effect prior to or after 1999 suggest that such separate 
ratings may be awarded.  For example, 38 C.F.R. § 4.124a, 
Diagnostic Code 8046, has long provided that, for purposes of 
rating cerebral arteriosclerosis, "[p]urely subjective 
complaints such as headache, dizziness, tinnitus, insomnia 
and irritability . . . will be rated 10 percent and no more 
under diagnostic code 9305."  In such cases, the condition 
of tinnitus is taken into account as a rating factor which 
may give rise to a maximum 10% disability rating without 
regard to whether the condition is unilateral or bilateral in 
nature.  

The opinion found that the final amended rule published in 
May 2003 pointed out that the intended effect of this action 
is to codify current standard VA practice by stating that 
recurrent tinnitus will be assigned only a single 10-percent 
evaluation whether it is perceived in one ear, both ears, or 
somewhere in the head.  As was stated in the notice of 
proposed rulemaking, the amendment involved no substantive 
change and was consistent with current practice.  Thus, the 
amendment restated in more explicit terms the rule reflected 
in prior VA regulations that only a single 10% rating for 
tinnitus is authorized regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in the head.  

The VA General Counsel explained that the 1999 amendment did 
not reflect any change in view as to the nature of tinnitus 
itself.  Thus, the most recent amendment DC 6260 in 2003 
definitively stating that only a single 10% disability rating 
is authorized for tinnitus merely restates the law as it 
existed both prior to and after the 1999 amendment.  


Accordingly, the rule that only a single 10% disability 
rating is authorized for tinnitus regardless of whether the 
tinnitus is perceived as unilateral, bilateral, or in the 
head is for application in cases arising both before and 
after the 1999 amendment.  

This conclusion is consistent with other authority pertaining 
to the assignment of multiple ratings.  The assignment of 
separate ratings is dependent on a finding that the disease 
entity is productive of distinct and separate symptoms; the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  See 
38 C.F.R. § 4.14 (2004); Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  

As the General Counsel's opinion makes clear, the disease 
entity of "tinnitus" has but one symptom--the perception of 
sound in the brain without acoustic stimulus.  Because 
tinnitus does not produce separate and distinct symptoms, the 
assignment of separate ratings for the right and the left ear 
is not authorized.  

Contrary to the representative's argument, the General 
Counsel's opinion did not give the June 2003 regulation 
change retroactive effect.  To the contrary, the opinion 
merely found that the prior versions of Code 6260 compelled 
the same adjudicative result.  

The General Counsel found expressly that the June 2003 
amendment brought about no substantive change of law.  Even 
if the Board agreed with the representative's lengthy 
analysis of why the legal basis for the General Counsel's 
opinion should be rejected, the opinion is binding on the 
Board.  

The Board observes that precedential opinions of VA's General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).  
The VA General Counsel explained that the 1999 amendment did 
not reflect any change in view as to the nature of tinnitus 
itself.  



Thus, the most recent amendment Diagnostic Code 6260 in 2003 
definitively stating that only a single 10 percent disability 
rating is authorized for tinnitus merely restates the law as 
it existed both prior to and after the 1999 amendment.  

Accordingly, the rule that only a single 10 percent 
disability rating is authorized for tinnitus regardless of 
whether the tinnitus is perceived as unilateral, bilateral, 
or in the head is for application in cases arising both 
before and after the 1999 amendment.  

Thus, there is no basis for a higher award under the rating 
schedule.  Although the Board appreciates the argument on 
behalf of this Vietnam Era veteran, the Board is bound by the 
precedent opinion of the VA General Counsel that addresses 
the matter at hand.  38 U.S.C.A. § 7104(c).  

In finding so, the Board has given all due regard to the 
arguments raised by the veteran's representative in arguments 
of November 2003 and December 2004.  However, the Board can 
find no basis in VA law for the argument presented that the 
Board is not bound by VAOPGCPREC 2-03, or that an evaluation 
in excess of a single 10 percent rating is authorized by law 
in effect prior to June 13, 2003, as detailed above.  

The Board is bound by VA law, including the above VA General 
Counsel opinion, the veteran's claim of entitlement to an 
increased rating for tinnitus, currently evaluated as 10 
percent disabling, to include separate 10 percent evaluations 
for each ear pursuant to the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260, must be denied as a matter of law.  

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to an increased evaluation for tinnitus currently 
evaluated as 10 percent disabling, to include separate 10 
percent evaluations for each ear pursuant to the provisions 
of 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002 and 2004), is 
denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


